Citation Nr: 1746163	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  94-36 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss disability.  

2.  Entitlement to an initial compensable rating for right foot hammertoe, status post arthroplasty from October 1, 1992 to March 20, 2008. 

3.  Entitlement to an initial rating higher than 10 percent for right foot hammertoe, status post arthroplasty.

4.  Entitlement to an initial compensable rating for left foot hammertoe, status post arthroplasty from October 1, 1992 to March 20, 2008. 

5.  Entitlement to an initial rating higher than 10 percent for left foot hammertoe, status post arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1973 to May 1975, in February 1988, and from January 1990 to September 1992.  He also served in the United States Naval Reserve including on multiple periods of active duty for training and inactive duty training. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In a decision issued in March 1997, the Board denied the claim of entitlement to an initial compensable evaluation for bilateral hearing loss.  The Veteran appealed the Board's March 1997 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 1998, based on a Joint Motion For Remand And To Stay Further Proceedings, the Court issued an Order vacating the Board's March 1997 decision and remanding the matter to the Board.

In February 2000, June 2004 and May 2007, the Board remanded the claim of entitlement to an initial compensable evaluation for bilateral hearing loss to the RO for additional action. 

The Veteran testified before the undersigned Veterans Law Judge in March 2007.  A transcript of that hearing is of record.  

In April 2012, the issues of entitlement to an initial compensable rating for bilateral hearing loss and entitlement to a higher initial evaluation for right and left hammer toe disabilities were remanded for further development.  

In December 2016, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received by the Board in July 2017.  As no adverse decision is being made at this time pertaining to the subject matter of the VHA opinion, the Veteran will be provided a copy of the VHA letter on remand.

The claims of entitlement to an initial rating higher than 10 percent for left and right foot hammertoe, status post arthroplasty are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Audiometric testing reveals no greater than a Level I right ear hearing loss, and no greater than a Level I left ear hearing loss.

2.  Prior to March 20, 2008, right foot hammertoes were manifested by painful motion.  

3.  Prior to March 20, 2008, left foot hammertoes were manifested by painful motion.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for a 10 percent rating for right foot hammertoes prior to March 20, 2008 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.59, 4.7, 4.71a, Diagnostic Codes 5282-5284 (2016).

3.  The criteria for a 10 percent rating for left foot hammertoes prior to March 20, 2008 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.59, 4.7, 4.71a, Diagnostic Codes 5282-5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative has specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

The Veteran and his representative have generally argued that his hearing acuity has not been accurately measured.  The Board finds that the most recent VA examination in July 2015 is adequate for rating purposes as it reviews the history of inconsistent test results, and was able to obtain valid test results.  The Veteran has not presented any evidence demonstrating that the July 2015 VA examination results are invalid.

ANALYSIS

Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Hearing Loss 

The Veteran appeals the denial of an initial compensable rating for bilateral hearing loss.  His service-connected bilateral hearing loss disability is rated under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The criteria for the evaluation of hearing loss have undergone a revision during the time period relevant for consideration in the adjudication of the Veteran's claim for increase.  The Board may not apply a current regulation prior to its effective date, unless the regulation explicitly provides otherwise.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991) to the extent it conflicts with the precedents of the United States Supreme Court and the Federal Circuit).  However, the Board is not precluded from applying prior versions of the applicable diagnostic codes to the period on or after the effective dates of the new diagnostic codes if the prior versions were in effect during the pendency of the appeal, as is the case here.  Therefore, the Board may evaluate the Veteran's bilateral hearing loss under the earlier diagnostic code and the current diagnostic code, as of their effective dates, in order to determine which version would accord the Veteran the highest rating.  38 C.F.R. § 3.114.

Effective December 18, 1987, evaluations of bilateral hearing impairment ranged from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of disability for bilateral service-connected hearing loss, the rating schedule established 11 auditory acuity levels, designated from Level I through Level XI for profound deafness.  The percentage evaluation would be found from Table VII by intersecting by intersecting the ear having the better hearing and the ear having the poorer hearing.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100-6110 (1992). 

This rating criteria was revised, effective June 10, 1999, however, the substantive provisions under the more recent criteria have not significantly changed.  See 38 C.F.R. § 4.85 (in effect since June 10, 1999).  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, or cycles per second, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d). 

Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e). 

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment. Under its provisions, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86. 

The Veteran was afforded several VA examinations regarding his claim for an increase.  In December 1992, the examiner indicated that the audio test results were inconsistent when pure tone averages were compared with speech reception thresholds and emittance results.  It was concluded that an accurate statement of the Veteran's hearing acuity could not be made.  Similarly, in January 1993 there was poor inter test consistency, the results being the same as in December 1992.  Following audiometric testing conducted in March 1995, the examiner noted that actual hearing acuity was not determined because of poor reliability of the test results.  In June 1995, the test results were deemed inconclusive due to poor reliability.  It was also noted that the test battery suggested malingering on the part of the Veteran.  The VA examiner recommended objective testing such as ABR to establish credible hearing acuity in at least a few frequencies.  

The Veteran was afforded a VA audiological evaluation in March 2008.  The hearing loss, if any, could not be determined based on the test results due to inconsistency and unreliability.  The VA examiner found that while pure tone testing is considered unreliable, DPOAE's, speech reception thresholds, and present acoustic reflexes objectively show that hearing loss, if any, is exaggerated.  He further stated that if a hearing loss exist it is mild and likely affecting the high frequencies only.  The reliability of the audiometric test results in February 2009 was also judged as poor and the test results were inconsistent.  Because of the unreliable nature of the audiogram results, the Board concludes that the audiograms in which the examiners found inconsistencies or unreliable results are inadequate for rating purposes and cannot be used to rate the Veteran's hearing loss.  

Furthermore, the Board finds that the private audiograms to include the September 1994 audiogram conducted by the Buffalo Hearing and Speech Center and the audiograms conducted by the Delaware Medical Group also cannot be used to rate the Veteran's hearing loss.  In March 2015, the audiologist from the Delaware Medical Group stated that the Veteran was tested using a Grason-Stadler GSI-1761 audiometer, and that a JVC CD player was used to present CID W-2 spondee words and to present CID W22 word discrimination list.  Correspondence from the Buffalo Hearing and Speech Center in March 2015 stated that the Veteran was last seen in September 1994 and that records for the Veteran had long been destroyed as they were well over ten years old.  The Buffalo Hearing and Speech Center has indicated that the Maryland CNC test was not used during their audio examinations and there is no showing that the Buffalo Hearing and Speech Center used the Maryland CNC test in determining the speech recognition scores.  As the Maryland CNC test was not used in these examinations, they may not be considered for VA rating purposes.  See 38 C.F.R. § 4.85.  

During this period of time, only the findings from the April 1993 and July 2015  VA examination are deemed reliable.  The April 1993 VA audiological evaluation revealed an average right ear pure tone loss of 55 decibels with speech recognition of 98 percent.  This corresponds to a numeric designation of Level I hearing in the right ear under the old criteria.  38 C.F.R. § 4.87, Table VI.  The appellant had a left ear average pure tone loss of 51.25 decibels with speech recognition of 96 percent.  These findings are consistent with Level I hearing in the left ear under the old criteria.  These combined numeric designations result in assigning a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

A July 2015 VA audiological evaluation revealed an average right ear pure tone loss of 22.5 decibels with speech recognition of 96 percent.  This corresponds to a numeric designation of Level I hearing in the right ear under the old and new criteria.  38 C.F.R. § 4.87, Table VI.  The appellant had a left ear average pure tone loss of 21.25 decibels with speech recognition of 96 percent.  These findings are consistent with Level I hearing in the left ear under the old and new criteria.  These combined numeric designations result in assigning a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

As shown above, the VA audiometric examinations support a noncompensable rating for bilateral hearing loss and no more during this period of time. Furthermore, during this time the appellant did not have an exceptional pattern of hearing as defined by 38 C.F.R. § 4.86 given that the results of audiology testing did not show pure tone thresholds at all four of the specific frequencies of 55 decibels or more.  The results also fail to show that the pure tone threshold were 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz in either ear. Accordingly, a compensable evaluation for bilateral hearing loss is not warranted.

The Board notes that the VA examination included discussion of the Veteran's reported functional impacts which include having people to repeat themselves. Martinak v. Nicholson, 21 Vet. App. 447 (2007).  With regard to functional impairment, including the Veteran's reports of difficulty communicating and difficulty hearing with background noise, his speech discrimination abilities were specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  Martinak, 21 Vet. App. 455.  Specifically, such criteria contemplate the difficulty the Veteran had hearing in all situations, even in background noise.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech).

The Veteran's assertions that he generally manifests decreased hearing acuity are credible.  In determining the actual degree of disability, however, the examination findings are more probative of the degree of impairment.  The most credible examination findings are from the April 1993 and July 2015 VA examinations wherein the examiner found the test results to be reliable.  The Board further places significant probative value to the opinions of VA examiners that the other audiometric test results are not reliable for rating purposes as the validity of the Veteran's responses with alternate BAER testing.   

As noted above, the Court has noted that the assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann.  In this case, the numeric designations warrant no more than a noncompensable evaluation under the old and new criteria.  38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  Accordingly, the rating assigned for the Veteran's bilateral hearing loss disability accurately reflects the degree of his service-connected hearing impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.85, Diagnostic Code 6100.

Feet 

The Veteran appeals the denial of an initial compensable rating for right and left foot hammertoe, status post arthroplasty from October 1, 1992 to March 20, 2008 and a rating higher than 10 percent thereafter.  The Veteran's right and left foot hammer toes have been rated pursuant to Diagnostic Code 5282, which specifically provides ratings based on hammer toes.  Hammer toe of a single toe is rated noncompensable (0 percent) disabling.  Unilateral hammer toe of all toes, without claw foot, is rated 10 percent disabling.  38 C.F.R. § 4.71a.  

After review of the record, the Board finds in favor of a uniform 10 percent rating for right and left foot hammertoe, status post arthroplasty.  To that end, during the November 1992 VA examination, the Veteran reported painful and swollen feet.  Examination revealed the little toes were slightly swollen and that there was slight callous formation of the medial aspect of both big toes.  Mild callousits of the feet was diagnosed.  In a September 2007 evaluation by private physician Dr. K, it was shown that the Veteran continued to have pain in his small toes of both feet with a diagnosis of hammertoes with arthritis and edema.  

Although the Veteran's disability has been rated under Diagnostic Code 5282 which evaluate hammertoes, in the March 2009 Supplemental Statement of the Case the RO granted the Veteran a rating of 10 percent for his foot disability under Diagnostic Code 5284 which addresses other foot injuries.  The RO determined that there was evidence of painful or limited motion of a major joint or group of minor joints as of March 20, 2008.  The Board finds, however, that the Veteran has consistently reported painful motion of the toes/feet throughout this appeal and that his disability has not changed in this regard.  When considering the provisions of Diagnostic Code 5284, the Board finds that at least a moderate disability has been shown throughout this appeal and that a uniform 10 percent evaluation is granted for right and left foot hammertoe, status post arthroplasty.  The issue of entitlement to a rating higher than 10 percent disabling for right and left foot hammertoe, status post arthroplasty, however, is addressed in the remand section below.  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss disability is denied.   

Entitlement to an initial 10 percent rating for right foot hammertoe, status post arthroplasty from October 1, 1992 to March 20, 2008 is granted.  

Entitlement to an initial 10 percent rating for left foot hammertoe, status post arthroplasty from October 1, 1992 to March 20, 2008 is granted.  


REMAND

The Veteran appeals the denial of a rating higher than 10 percent disabling for right and left foot hammertoe, status post arthroplasty.  In relation to his claim, the Veteran was last examined in 2015.  

Since the last VA examination the Board notes that the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. 

At present, the medical evidence of record to include the 2015 VA examination does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.  As such, a new VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected right and left hammertoe disabilities.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing situations.  Accordingly, the claims are remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder any outstanding VA outpatient treatment records since 2016.  

2.  Provide the Veteran a copy of the July 2017 VHA opinion.

3.  Schedule the Veteran for VA examination to ascertain the current severity and manifestations of his service-connected right and left foot disability.  Access to VBMS must be made available to the examiner for review.  In accordance with the latest worksheets for rating the feet, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disabilities.

Please specifically identify all foot abnormalities and diagnoses that are due to, or a part of, the Veteran's service-connected right and left foot hammertoe disabilities or which are otherwise related to his service including the conceded foot injury involving loading and footwear used during service.  In doing so, please note if any of the foot diagnoses to include pes planus, osteoarthritis metatarsophalangeal joint of the first digit and hallux valgus were caused and/or aggravated by service and/or caused and/or aggravated beyond its natural progression by the hammertoes.  In so doing, please review the opinion of the July 2017 VHA examiner on the necessity of weight-bearing x-rays in order to evaluate biomechanical abnormalities.

After all foot diagnoses that are attributable to service and/or the service-connected hammertoes are identified and clearly set forth in the report, opine whether the overall service-connected foot disability is moderate, moderately severe or severe.  Also, discuss the functional impairments attributable to the service-connected foot disabilities in terms of sedentary and physical occupational employment, such as ability to sit, walk, stand, bend, pull, etc.

In order to comply with Sharp v. Shulkin, 2017 U.S. Vet. App. Claims LEXIS 1266 (2017), the examiner is asked to describe whether pain significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

Also, in order to comply with the Court's decision in Correia, the VA examination must include range of motion testing in the following areas: 
 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal.  If the benefits sought are not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


